Title: To George Washington from Thomas Jefferson, 4 March 1791
From: Jefferson, Thomas
To: Washington, George



Mar. 4. 1791.

On view and consideration of the testimonies in favour of mr Anderson’s character, they appear to me to place it on high ground. against this there is no testimony but that of mr Jaquet, which being contradicted by his own former testimony and by the person who committed it to writing, and who seems to have been made acquainted with the subject of it, I should estimate it at nothing, and certainly as not sufficient to oppose the whole current of evidence which has been produced in favour of mr Anderson.

Th: Jefferson

